DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, it is unclear if the instantly recited “plurality of calibration sensing elements” are the same or distinct element as the previously recited “reference electrode”(s) of claim 5.  For purposes of examination, the limitations have been interpreted as if being directed to the same element.
Claim 34 recites the limitation "the surface of the graphene layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the surface of the graphene layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the surface of the graphene layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 34-36, as graphene has a plurality of surfaces and a plurality of portions of the surfaces, it is unclear which part(s) of the graphene layer are encompassed within the scope defined by "the surface of the graphene layer".
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5, 6, 25-28, 30, 32-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene).
Regarding claims 5 and 30, Tuteja discloses a system for detecting a panel of biomarkers in a biological sample (Scheme 1; Fig. 5), comprising:
a sensor configured to detect one of a plurality of biomarkers (Scheme 1; pg. 154/3.3. Assay development on graphene gated biochip, see: developed biochip and control sensors which are incubated with non-specific antibodies), each sensor comprising:
a graphene layer disposed on an underlying substrate (Scheme 1, see: graphene monolayers; pg. 150/2.4. Graphene gated electrode design and fabrication, see: silicon chip),
a plurality of antibodies coupled to a predetermined portion of a surface of the graphene layer forming an antibody-functionalized graphene layer, wherein the plurality of antibodies exhibit specific binding to one of the plurality of biomarkers (Scheme 1, see: bio-functionalization in area between electrodes; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene),
a plurality of electrical conductors electrically coupled to the antibody- functionalized graphene layer to measure at least one electrical property of the (Scheme 1, see: S and D electrodes; pg. 150/2.4. Graphene gated electrode design and fabrication, see: gold electrodes), and
a reference electrode positioned proximate to the antibody-functionalized graphene layer (pg. 150/2.3. Spectroscopic/morphological characterization of synthesized graphene, see: Ag/AgCl reference electrode).
Tuteja does not explicitly disclose a plurality of sensors, each comprising a reference electrode positioned proximate to a respective antibody-functionalized graphene layer.
Zheng teaches an analogous biosensor array comprising a plurality of functionalized graphene field-effect transistor (Figure 1), each comprising a silver wire reference electrode (pg. 16955/Electrical Measurements, see: silver wire reference electrode as a gate electrode).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional sensors and respective reference electrodes in the device disclosed by Tuteja, as taught by Zheng, to provide for redundancies and parallel sensing functionality, as well as providing for a consistent reference potential from each sensor having a reference electrode spaced at a consistent distance from the sensing surface.  Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
 at least one sensor of the plurality of sensors is configured for detecting troponin in said biological sample (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 25, Tuteja further discloses each sensor of the plurality of sensors is configured to detect the one of the plurality of biomarkers in anticoagulated whole blood (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 26, Tuteja further discloses each sensor of the plurality of sensors is configured to detect the one of the plurality of biomarkers in blood plasma (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 27, Tuteja further discloses the plurality of antibodies coupled to the graphene layer of at least one of the plurality of sensors includes a control antibody (pg. 154/3.3. Assay development on graphene gated biochip, see: developed control sensors which are incubated with non-specific antibodies).
Regarding claim 28, Tuteja further discloses a fluidic delivery device fluidically coupled to the plurality of sensors to deliver the biological sample thereto (Scheme 1, see: inlet and outlet).
 the plurality of sensors is configured to detect a quantity of the one of the plurality of biomarkers (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Regarding claim 33, Tuteja further discloses the plurality of electrical conductors includes a first set of at least two electrical conductors electrically coupled to a first end of the antibody- functionalized graphene layer and a second set of at least two electrical conductors electrically coupled to a second end of the antibody-functionalized graphene layer (Fig. 5, see: interdigitated electrode configuration).
Regarding claims 34-36, modified Tuteja does not explicitly disclose the predetermined portion of the surface of the graphene layer is 100 percent of the surface of the graphene layer.  As the maximum detection limit is a variable that can be modified, among others, by adjusting said percent of the surface of the graphene layer coupled with antibodies, with said maximum detection limit increasing as the percent of the surface of the graphene layer coupled with antibodies is increased, the precise percent of the surface of the graphene layer coupled with antibodies would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed percent of the surface of the graphene layer coupled with antibodies cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the percent of the surface of the graphene layer coupled with 
Regarding claim 38, Tuteja further discloses an analyzer that is configured to modulate an electrical property of the graphene layer (pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: Keithley semiconductor parameter analyzer).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene), as applied to claims 5 and 28 above, in further view of Lafleur et al. (Recent advances in lab-on-a-chip for biosensing applications).
Regarding claim 29, Tuteja further discloses the fluidic delivery device includes a central capillary channel having an input port for receiving the biological sample (Scheme 1, see: inlet and outlet).
Modified Tuteja does not explicitly disclose a plurality of peripheral capillary channels extending from the central capillary channel to each of the plurality of sensors.
Lafleur discloses an analogous biosensor comprising a plurality of sensors coupled to a multiplexed microfluidic device capable of individually fluidically addressing each sensor (Fig. 2).
(pg. 216-216/ 5. Microfluidic applications highlights).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene), as applied to claim 5 above, in further view of Silva et al. (An ultrasensitive human cardiac troponin T graphene screen-printed electrode based on electropolymerized-molecularly imprinted conducting polymer) and Singal et al. (Pt nanoparticles-chemical vapor deposited graphene composite based immunosensor for the detection of human cardiac troponin I).
Regarding claim 31, Tuteja further discloses a first set of the plurality of sensors is configured to detect a first isoform of a biomarker (Scheme 1, see: bio-functionalization; pg. 150/2.5. cTnI quantification with graphene-gated biochip, see: anti-cTnI antibody covalently immobilized on the surface of activated carboxylated graphene).
Modified Tuteja does not explicitly disclose a second set of the plurality of sensors is configured to detect a second isoform of the biomarker.
(pg. 363/1. Introduction).
Silva teaches an analogous graphene electrode functionalized with a nano-molecularly imprinted polymer (N-MIP) configured to detect cardiac troponin T (cTnT) (Fig. 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize a second set of the plurality of sensors in the device disclosed by modified Tuteja, with the cTnT selective N-MIP layer taught by Silva, since such a modification would have provided for a sensor capable of detecting both cTnI and cTnT, which Singal teaches would have been advantageous as both biomarkers are established as useful for the diagnosis of acute myocardial infarction.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuteja et al. (Graphene-gated biochip for the detection of cardiac marker Troponin I), in view of Zheng et al. (Fabrication of Ultrasensitive Field-Effect Transistor DNA Biosensors by a Directional Transfer Technique Based on CVD-Grown Graphene), as applied to claim 5 above, in further view of Huang et al. (Graphene-based biosensors for detection of bacteria and their metabolic activities).

Huang teaches an analogous graphene field-effect transistor biosensor comprising a layer of Tween-20 to passivate the uncoated graphene areas (Fig. 2; pg. 12359/Functionalization of graphene device).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a Tween-20 layer onto the non-functionalized portions of the graphene layers in the device disclosed by modified Tuteja, as taught by Huang, since such a modification would have improved sensor durability and increased sensor specificity by preventing non-specific binding to the non-functionalized graphene surface (Huang: pg. 12359-12361/Results and discussion).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-6 and 25-38 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797